Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155272(74)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ANN WALDRON DAWSON, JEFFREY ALAN                                                                          Joan L. Larsen,
  GRUNOW, WAYNE ERXLEBEN, SHIRLEY                                                                                     Justices
  ERXLEBEN, LAURA GRACE STERENBERG,
  GARY KIEVIT, and MARY KIEVIT,
           Plaintiffs-Appellants,
                                                                    SC: 155272
  v                                                                 COA: 329154
                                                                    Ottawa CC: 15-004224-CZ
  CITY OF GRAND HAVEN,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellee to strike the reply
  submitted by plaintiffs-appellants on March 14, 2017, is DENIED as moot in light of the
  conforming amended reply filed on March 20, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 24, 2017
                                                                               Clerk